Name: Commission Decision of 17 January 1997 deferring, as regards the importation of ornamental plant propagating material and ornamental plants from third countries, the date referred to in Article 16 (2) of Council Directive 91/682/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural activity;  cooperation policy;  trade;  agricultural policy
 Date Published: 1997-02-08

 Avis juridique important|31997D0108Commission Decision of 17 January 1997 deferring, as regards the importation of ornamental plant propagating material and ornamental plants from third countries, the date referred to in Article 16 (2) of Council Directive 91/682/EEC Official Journal L 039 , 08/02/1997 P. 0020 - 0020COMMISSION DECISION of 17 January 1997 deferring, as regards the importation of ornamental plant propagating material and ornamental plants from third countries, the date referred to in Article 16 (2) of Council Directive 91/682/EEC (97/108/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/682/EEC of 19 December 1991 on the marketing of ornamental plant propagating material and ornamental plants (1), as last amended by Commission Decision 95/19/EC (2), an in particular Article 16 (2) thereof,Whereas, by virtue of Decision 95/19/EC the date in Article 16 (2) of the said Directive was deferred until 31 December 1996;Whereas the Commission is required pursuant to Article 16 (1) of Directive 91/682/EEC to decide whether propagating material and ornamental plants produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing, are equivalent in all these respects to propagating material and ornamental plants produced in the Community and complying with the requirements and conditions of the Directive;Whereas, however, the information presently available on the conditions applying in third countries is still not sufficient to enable the Community to make any such decision in respect of any third country at this stage;Whereas it is known that Member States have imported propagating material and ornamental plants produced in certain third countries; whereas, in order to prevent trade patterns from being disrupted Member States should be allowed to continue to apply to the import of propagating material and ornamental plants from third countries conditions equivalent to those applicable to the production and marketing of products obtained in the Community, in accordance with Article 16 (2) of the said Directive;Whereas propagating material and ornamental plants imported by a Member State in accordance with a decision taken by that Member State pursuant to the first subparagraph of Article 16 (2) of the said Directive should be subject to no marketing restrictions as regards the matters referred to in Article 16 (1) of the said Directive in other Member States;Whereas accordingly the date referred to in Article 16 (2) of the said Directive should be further deferred;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Propagating Materials and Ornamental Plants,HAS ADOPTED THIS DECISION:Article 1 The date referred to in Article 16 (2), first subparagraph of Directive 91/682/EEC is hereby deferred until 31 December 1998.Article 2 This Decision is addressed to the Member States.Done at Brussels, 17 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 376, 31. 12. 1991, p. 21.(2) OJ No L 28, 7. 2. 1995, p. 10.